Title: To Benjamin Franklin from Samuel & Moses Myers, 22 July 1782
From: Myers, Samuel & Moses
To: Franklin, Benjamin


Amsterdam July 22d: 1782
We take the liberty to inform your Excellency that we are fitting out a Brigg for Philadelphia call’d the Grace Bermuda Built 160 Tons Burden Mounts Ten Six pound Cannon, & Forty Men. Commanded by George Mitchell intierly American property for which Vessell we Stand in need of a Commission. Shoud it be convenient to your Excellencey to send One, to Mr. Adams, at the Hague, we will enter into the necessary Security’s with that Gentn. for the purpose. The Vessell will Sail in ten or Twelve days at furthest from this time. She has on board a Large quantity of States Goods; which we were induced to take in order to accommodate the public at a More moderate rate than we could have had for Goods of equal quality & Bulk, and for the greater convenience have agreed to receive the frieght in America. Finding that Thomas Barclay Esqr was much Embarras’d to Ship these Goods on reasonable terms we wish’d the more to Convince him, of our Attachment to the Wellfair of our Country which We have truely at Heart and in every instance in our power we shall endeavour to evince that Self interest has not made us unmindfull of the duty we owe as Subjects and patriots.
We shall at all times be happy to Serve your Excellencey to the utmost extent of our abilitys and are with the profoundest respect Your Excellenceys Most devoted & Hble Serts
Samuel & Moses Myers

His Excellencey Benjamin Franklin Esqr.
 
Notation: Myers Mrs. Samuel & Moses July 22. 1782.
